DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    Restriction to one of the following inventions is required under 35 U.S.C.121:
I. Claims 1-16, drawn to method and system for optimizing telemetry communications with details related to determining and applying optimum modulation scheme, classified in H04L 1/0003.
II. Claims 17-20, drawn to a system for optimizing telemetry communications with details related equalization, classified in H04L 27/01.
     The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of each of the groups I and II has separate utility such as:
 the subcombination of group I can be used in a system with a receiver that does not require all the details of weighing channels and equalization claimed in the subcombination of group II   . 
the subcombination of group II can be used in a system with a transmitter that does not require all the details modulation scheme claimed in the subcombination of group I.
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: As shown above claims of groups I and II have separate field of search based on their separate classification.
A different field of search:  Claims of group I are drawn to specific details of optimizing the modulation scheme used by a transmitter in the claimed system, claims of group UU are drawn to specific details of equalization and processing for channel noise performed in the receiver of the claimed system. For examining claims of group I, the details of the subcombination of group II are not needed to be searched since the claims of group I do not claim any of the details of claims of group II. For examining claims of group II, the details of the subcombination of group I are not needed to be searched since the claims of group I do not claim any of the details of claims of group I. Each subcombination has merely a nominal broad recitation of the components of the details of the other subcombination claimed (i.e. both suncombinations claim a transmitter and a receiver, but only subcombination I has details related to determining and applying optimum modulation scheme in the transmitter and only subcombination II has details related to drawn to a system for optimizing telemetry communications with details related equalization in the receiver. There is no overlap in the detailed particulars of the respective subcombinations, hence the search needed for each subcombination is different.
     Applicant is advised that the reply to this requirement to be complete must  include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561. The examiner can normally be reached M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637